Citation Nr: 0840786	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition. 

2.  Entitlement to service connection for a left shoulder 
condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1997 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in July 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he has a current diagnosed right 
wrist disorder and a left shoulder disorder due to military 
service.  The Board notes that the veteran did have in-
service injuries and treatment to both his right wrist and 
left shoulder.  Right wrist sprain was noted in June 2002 and 
right dorsal wrist pain syndrome was noted in June 2003. In 
July 2003 left shoulder pain was noted with MRI findings of 
swelling of the joint.  The August 2005 VA examination stated 
that the veteran's right wrist and left shoulder were normal 
on examination and indicated that it is less likely than not 
that any relationship to his current pain exist with his 
injuries in service.  However, the impression were sprain of 
the left shoulder and right wrist.  It is unclear from the 
examination report whether the reference to sprain relates to 
the injuries in service or to current disabilities of the 
right wrist and left shoulder.  

The veteran testified that he was currently under VA 
treatment for both his right wrist and left shoulder and that 
he wore a brace on his right wrist.  Therefore, the RO must 
obtain all pertinent VA treatment records from August 2005 to 
present.

In light of the need to obtain additional VA treatment 
records and in order to clarify the VA examiner's August 2005 
opinion, the RO should obtain an addendum to that opinion in 
order to determine if the veteran has a current diagnosed 
right wrist disorder and a left shoulder disorder and if so 
if they are at least likely as not related to service. 

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent VA 
treatment records from August 2005 to 
present and associate those records with 
the claims folder. 

2.  Following the completion of the 
development requested above, the RO/AMC 
should contact the examiner who conducted 
the August 2005 VA examination, if 
available, and request an addendum 
opinion.  Specifically, the examiner is 
asked to render an opinion whether the 
veteran has currently diagnosed right 
wrist and left shoulder disabilities and, 
if so, whether it is at least as likely 
as not that each condition had its onset 
during service or are in any way related 
to the veteran's active service.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  The examiner should 
explain in detail the rationale for any 
opinions given.

If the examiner who conducted the August 
2005 is unavailable, or is unable to 
answer the questions posed without 
examining the veteran, the RO should 
arrange for the appropriate examination, 
by a physician, to obtain a medical 
opinion in response to the question posed 
above.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  The 
examiner is requested to review the 
claims file.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail 

3.  After completing the requested 
actions, and any additional development 
deemed warranted, the issues on appeal 
should be reviewed in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




